Citation Nr: 1439592	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  12-07 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a heart disability, to include as a result of exposure to herbicides.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Cleveland, Ohio, Regional Office (RO) of the United States Department of Veterans Affairs (VA) which denied service connection for ischemic heart disease associated with herbicide exposure. 

Based on the evidence and the benefit sought on appeal, the issue has been recharacterized on the title page.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2012.  A transcript of the hearing is in the Veteran's file. 


FINDINGS OF FACT

1.  The Veteran served aboard the USS Perch and USS Volador during his active service; there is no evidence that either of these boats entered the inland waters of Vietnam; and there is no evidence that the Veteran set foot on the landmass of Vietnam during his active service.

2.  A heart disability was not affirmatively shown to have been present during service; did not manifest to a compensable degree within one year from the date of separation from service; was first diagnosed after service beyond the one-year presumptive period for a chronic disease; and is unrelated to an injury, disease, or event in service.






CONCLUSION OF LAW

The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A letter of August 2010 satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in a March 2012 supplemental statement of the case.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.

The Board recognizes that the Veteran was not afforded a VA examination regarding this claim.  However, the Veteran does not argue that his heart disability was diagnosed during service or within one year following discharge from service, or that his heart disability is related to service other than as due to Agent Orange exposure.  As a VA examination would not provide information relevant to the question of actual exposure to Agent Orange during service, an examination is not needed to make a determination on this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Service Connection

Service connection may be established for a disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may also be warranted for specific diseases associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e).  These diseases will be considered to have been incurred in or aggravated by service despite any lack of evidence of such disease during service.  38 C.F.R. § 3.307(a).  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).

A veteran must have actually been present on the landmass or inland waterways of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure.  Haas v. Peake, 525 F.3d 1168, 1193, 1197 (2008).  Service on a deep-water naval vessel in waters off the shore of Vietnam does not constitute service in the Republic of Vietnam.  Id at 1193-97. 

What constitutes "inland waterways" was not defined in Haas and is not defined in VA regulations.

The Board must refer to the VA Adjudication Procedure Manual for interpretive guidance.  The Manual maintains that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the  "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  The Manual clearly states that service aboard a ship that merely anchored in an open deep-water harbor along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore to establish presumptive exposure to herbicides.  Id. 

The Veteran contends that he was exposed to Agent Orange while serving on the USS Perch and the USS Volador submarines.  In a November 2010 statement, he stated that the USS Perch was near the Vietnam shoreline and that he bathed, drank and ate food prepared in water that was contaminated by herbicides. 

The Veteran's personnel records show that he was stationed on the USS Perch from August 1965 to May 1967 and stationed on the USS Volador from June 1967 to May 1968.  

The United States Army and Joint Services Records Research Center (JSRRC) verified the USS Perch's activities in official waters of Vietnam from August 1965 to September 1965.  The JSRRC also verified that the USS Volador activities in official waters of Vietnam from December 1967 to January 1968.  The record did not provide information regarding any in-country service by the Veteran.  

A review of the registry of ships that served in the Vietnam Era reveals that the USS Perch and the USS Volador did not have duties or visitations in the Republic of Vietnam.  See VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.

The Veteran submitted an article which indicated that the USS Perch made "amphibious landings" on the coast of South Vietnam in November and December of 1965 and conducted beach reconnaissance in South Vietnam in September 1966.  

At his September 2012 video conference hearing, the Veteran stated that the USS Perch went close to the shores of Vietnam, but that he never left the boat to go ashore.

While the Veteran is shown to have served aboard a boat that was in the official waters of the Republic of Vietnam during the requisite Vietnam era, there is no evidence that the Veteran's boat operated, even temporarily, in the inland waterways of Vietnam or that his boat docked to the shore or a pier.  Neither the USS Perch nor the USS Volador is included on the list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents.  

The evidence does not show that his conditions of service involved duty or visitation in the Republic of Vietnam.  Although the Veteran submitted articles regarding the duties of the USS Perch, there is no evidence to show that the boat was in "brown water" or inland waterways during the Veteran's active service.  In addition, the Veteran stated that he never set foot on land in Vietnam at any time.  

Absent evidence that the USS Perch or USS Volador entered the inland waters of Vietnam or that the Veteran set foot on the mainland of Vietnam, the Veteran is not entitled to the herbicide exposure presumption.

There is no evidence that the Veteran was otherwise exposed to herbicides during his active service.  The Veteran has never described how he was exposed to herbicides other than being in the waters off of Vietnam.  

The Veteran is not entitled to a presumption of herbicide exposure; there is no evidence that the Veteran was otherwise exposed to herbicides; there is no basis for establishing service connection for a heart disability based on herbicide exposure.

The fact that a Veteran is not entitled to the regulatory presumption of service connection based on herbicide exposure does not preclude an evaluation as to whether he is entitled to service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's service treatment records do not reveal treatment for any heart problems or any manifestations of a heart disability.  

Private medical records from June 2010 show that the Veteran was diagnosed with acute coronary syndrome.  He underwent a coronary artery bypass surgery that same month. 

Service treatment records contain no mention of complaints or findings relevant to an injury or disease related to a heart disability.  There is no medical evidence of record suggesting that the Veteran's acute coronary syndrome manifested during, or as a result of, active service.  The Veteran does not contend the condition is related to service for reasons other than herbicide exposure.  Direct service connection is not warranted.

The preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved; and service connection for a heart disability is not warranted.




ORDER

Entitlement to service connection for a heart disability, to include as a result of exposure to herbicides, is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


